Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information has been prepared to reflect the acquisitions of the Acquired Business (as defined in Note1 to the accompanying unaudited pro forma condensed combined financial statements) by Coca‑Cola Bottling Co. Consolidated (the “Company” or “CCBCC”) from Coca‑Cola Refreshments USA, Inc. (“CCR”), a wholly-owned subsidiary of TheCoca‑ColaCompany, pursuant to various asset purchase agreements between the Company, TheCola‑ColaCompany and CCR. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are (1)directly attributable to the Acquired Business, (2)factually supportable, and (3)with respect to the statement of operations, expected to have a continuing impact on the Company’s results of operations. The unaudited pro forma condensed combined balance sheet is based on the historical balance sheet of the Company and the 2017 Tranche1 Expansion Transactions (as defined in Note1) as of January1, 2017, which is the end of fiscal 2016 (“2016”), and has been prepared to reflect the effects of the 2017 Tranche1 Expansion Transactions as if such acquisitions occurred on January1, 2017. Additionally, the pro forma condensed combined balance sheet reflects the impact of a territory conversion agreement entered into by the Company, TheCoca‑ColaCompany and CCR in September 2015 (as amended), upon the conversion of the Company’s bottling agreements to the Final CBA (as defined in Note 4 to the accompanying unaudited pro forma condensed combined financial statements) on March31, 2017 (the “Territory Conversion Agreement”). The details of the Territory Conversion Agreement were disclosed within the Company’s Current Report on Form8‑K filed with the SEC on April4, 2017, and is a transaction separate and apart from the 2017 Tranche1 Expansion Transactions. The unaudited pro forma condensed combined statement of operations for 2016 combines the historical results and operations of the Company and CCR, giving effect to the acquisitions of the Acquired Business as if they occurred on January4, 2016, the first day of fiscal 2016. The historical results of the Company reflect distribution territory transactions and manufacturing facility acquisitions completed prior to 2016, as discussed in Note1. The unaudited pro forma condensed combined statement of operations does not reflect future events that may occur, including, but not limited to, the anticipated realization of ongoing savings from operating synergies and certain one-time charges the Company expects to incur in connection with future acquisitions of distribution territories and manufacturing facilities, including, but not limited to, costs expected to be incurred in connection with integrating the operations of the Acquired Business. The unaudited pro forma condensed combined financial statements are presented for illustrative purposes only, in accordance with Article11 of Regulation S‑X, and are not indicative of the results of operations that would have been realized had the closings for the Acquired Business actually been completed on the dates indicated, nor are they indicative of the Acquired Business’s operations going forward. To produce the pro forma financial information, the assets acquired and liabilities assumed in the 2017 Tranche1 Expansion Transactions and the 2016 Expansion Transactions were adjusted to their estimated fair values. As of the date of this filing, the Company has not fully completed the detailed valuation work necessary to arrive at the final estimate of the fair value of the assets acquired and liabilities assumed for all of these transactions. Accordingly, the accompanying unaudited pro forma accounting for the Acquired Business is preliminary, made solely for the purpose of preparing the accompanying unaudited pro forma condensed combined financial statements, and is subject to further adjustments as additional analyses are performed. There can be no assurance that such finalization will not result in material changes from the preliminary accounting for the Acquired Business included in the accompanying unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements have been derived from and should be read in conjunction with: • the accompanying notes to the unaudited pro forma condensed combined financial statements; • the Company’s audited consolidated financial statements and related notes contained within the Company’s Annual Report on Form 10-K for 2016; • the CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution Combined Abbreviated Financial Statements as of and for the year ended December31, 2016, filed as Exhibit99.1 to this Form 8‑K/A (“Historic CCR – 2017 Tranche1”); • the CCR 2016 Carve-out Transactions – Production and Distribution Combined Abbreviated Financial Statements as of and for the nine month period ended September30, 2016, filed as Exhibit99.2 with the Company’s Current Report on Form8‑K/A filed with the Securities and Exchange Commission (the “SEC”) on January13, 2017 (“Historic CCR – 2016 Transactions”); and • The Company’s Current Report on Form8‑K filed with the SEC on April4, 2017, as it pertains to the Territory Conversion Agreement. 2 COCA-COLA BOTTLING CO. CONSOLIDATED UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JANUARY1, 2017 (in thousands) CCBCC (as reported) Historic CCR - 2017 Tranche1 2017 Tranche1 Expansion Transactions and Other Pro Forma Adjustments Pro Forma Combined ASSETS Current Assets: Cash and cash equivalents $ $ $ ) 5a $ Accounts receivable, trade - - Allowance for doubtful accounts ) - - ) Accounts receivable from The Coca-Cola Company - 5b Accounts receivable, other - - Inventories 5c Prepaid expenses and other current assets - Total current assets Property, plant and equipment, net ) 5d Leased property under capital leases, net - - Other assets - Franchise rights - - Goodwill - 5e Other identifiable intangible assets, net ) 5f Total assets $ $ $ ) $ LIABILITIES AND EQUITY Current Liabilities: Current portion of obligations under capital leases $ $ - $ - $ Accounts payable, trade - - Accounts payable to The Coca-Cola Company - - Other accrued liabilities 5g Accrued compensation - - Accrued interest payable - - Cooperative trade marketing liability - ) 5h - Deposit liabilities - ) 5i - Total current liabilities Deferred income taxes - - Pension and postretirement benefit obligations - - Other liabilities 17 5j Obligations under capital leases - - Long-term debt - 5k Total liabilities Equity: Common Stock - - Class B Common Stock - - Capital in excess of par value - - Retained earnings - ) 5l Accumulated other comprehensive loss ) - - ) Treasury stock, at cost: Common Stock ) - - ) Treasury stock, at cost: Class B Common Stock ) - - ) Total equity of Coca-Cola Bottling Co. Consolidated - ) Noncontrolling interest - - Total equity - ) Total liabilities and equity $ See accompanying notes to the unaudited pro forma condensed combined financial statements. 3 COCA-COLA BOTTLING CO. CONSOLIDATED UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED JANUARY1, 2017 (in thousands, except per share data) CCBCC (as reported) Historic
